Citation Nr: 0107845	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-15 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel







INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran is not shown to have hearing loss by VA 
standards in his left ear.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991) (Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99  (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served with a field artillery unit in service.  
He claims that he was exposed to acoustic trauma from his 
training in artillery and then during his service in Vietnam 
from artillery and mortar fire.

The veteran submitted his claim for entitlement to service 
connection for a bilateral hearing loss and tinnitus in May 
1997.  At the time he submitted the results of an 
audiological examination from University Hospital and 
Clinics, dated in March 1997.  The veteran was found to have 
tinnitus.  The evaluation also said that the veteran had a 
bilateral mild to moderate high frequency sensorineural 
hearing loss, with good speech understanding in each ear.  
The veteran also submitted the results of an audiogram that 
were expressed in chart format.  

The veteran was afforded a VA audiology examination in August 
1997.  The results of the audiogram pure tone thresholds, in 
decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
0
0
0
20
40
15
LEFT
5
5
10
5
20
10

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.  

The veteran was then granted service connection for right ear 
hearing loss and tinnitus in April 1998.

The veteran submitted his notice of disagreement in June 
1998.  He argued that there was evidence of left ear hearing 
loss and that he should be granted service connection.  He 
referred to the private medical records submitted with his 
claim in May 1997.

The veteran's case was remanded by the Board in April 2000.  
The purpose of the remand was to obtain an interpretation of 
the March 1997 private audiogram and to provide the veteran 
with the regulatory citation for establishing hearing loss 
disabilities.

The veteran was afforded a VA audiology examination in 
September 2000.  The results of the audiogram pure tone 
thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
5
10
10
20
40
20
LEFT
5
5
10
5
30
13


Speech audiometry revealed speech recognition ability of 98 
percent in each ear.  

The examiner also provided an interpretation of the March 
1997 audiogram as indicated:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
15
15
20
20
50
26
LEFT
15
10
20
10
35
19

Speech reception testing was reported as 96 percent for the 
right ear and 100 percent for the left ear.  

Finally, the veteran submitted additional comments in 
December 2000 on behalf of his claim.  He pointed out that 
audiogram test results at 5000, 6000, and 8000 Hertz, 
demonstrated a major change in hearing loss and that this 
should be considered in evaluating his claim.  Further, he 
argued that his service-connected bilateral tinnitus is 
indicative of a hearing loss in the left ear.

II.  Analysis

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304.  In addition, certain chronic 
diseases, including hearing loss, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000).

The veteran's service medical records are negative for any 
evidence of left ear hearing loss.  His May 1970 separation 
physical examination conducted a whispered voice-hearing test 
and reported the results as 15/15.

The veteran first indicated a hearing loss when he submitted 
his claim in May 1997.  The only treatment/evaluation he 
listed was the March 1997 evaluation that is of record.

In reviewing the evidence, the Board finds that the veteran 
does not meet the criteria necessary to establish service 
connection for left ear hearing loss.  The results of the 
March 1997, August 1997 and September 2000 audiograms do not 
reflect a hearing loss of such severity that service 
connection can be established under 38 C.F.R. § 3.385.

The Board notes that the claim does not involve an issue of 
whether or not the veteran was exposed to acoustic trauma in 
service as service connection for right ear hearing loss and 
tinnitus has already been established.  The Board also notes 
that the various audiograms do reflect a measure of hearing 
loss in the left ear as reported by the various audiologists.  
However, service connection for this disability requires a 
claimant to satisfy the criteria found at 38 C.F.R. § 3.385.  
The evidence of record does not satisfy that criteria.

The Board notes that the RO originally denied the veteran's 
claim as not well grounded in April 1998.  However, the 
November 2000 supplemental statement of the case reflects an 
adjudication on the merits.  The Board also notes that the 
veteran has not indicated that there is any other source of 
evidence that could be obtained to support his claim.  
Moreover, he has been informed of the criteria necessary to 
establish service connection for his claimed left ear hearing 
loss.  The Board finds that there is no further duty to 
assist the veteran in that there is no new evidence to pursue 
and the appellant has been provided with a current VA 
examination to evaluate his claimed disability.  VCAA, 
§ 3(a), (to be codified at 38 U.S.C. § 5103A).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a left ear hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, 
§ 4, (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

